EXHIBIT 10.2
 
LOCK-UP AGREEMENT
 
THIS AGREEMENT (this “Agreement”) is dated as of February_____, 2012 by and
between One E-Commerce Corporation, a Nevada corporation (the “Company”), and
__________________ (“Shareholder”).
 
WHEREAS, the Company and Islet Sciences, Inc., a Delaware corporation, have
entered into a share exchange agreement dated _______________, 2012 (the “Share
Exchange Agreement”) with DiaKine Therapeutics, Inc., a Delaware corporation
(“DiaKine”), and the stockholders of DiaKine whose names are set forth on
Exhibit B attached thereto, including Shareholder, whereby, among other things,
Shareholder will exchange all Shareholder’s equity interest in Diakine in
exchange for the number of shares of Series C Preferred Stock (“Preferred
Stock”) of the Company set forth next to their name on Exhibit B.
 
WHEREAS, in connection with the Share Exchange Agreement, Shareholder has agreed
not to sell any shares of Preferred Stock that Shareholder presently owns, owns
or may acquire after the date hereof, or any shares of the Company’s common
stock, par value $.001 per share, issuable upon conversion of Preferred Stock
(collectively, the “Lock-Up Shares”), except in accordance with the terms and
conditions set forth herein.  Capitalized terms used herein without definition
shall have the meanings assigned to such terms in the Share Exchange Agreement.
 
NOW, THEREFORE, in consideration of the covenants and conditions hereinafter
contained, the parties hereto agree as follows:
 
1.   Restriction on Transfer; Term.  Shareholder hereby agrees with the Company
that such Shareholder will not offer, sell, contract to sell, assign, transfer,
hypothecate, pledge or grant a security interest in, or otherwise dispose of, or
enter into any transaction which is designed to, or might reasonably be expected
to, result in the disposition of (whether by actual disposition or effective
economic disposition due to cash settlement or otherwise, directly or indirectly
(each, a “transfer”), any of the Lock-Up Shares owned by such Shareholder as of
the date of the Closing until the date that is at least six (6) months following
the Closing (the “Period”); provided, however, that the restrictions contained
in this Section 1 shall not apply to (i) transfers of the Lock-Up Shares to any
Affiliate of Shareholder provided that (x) any such transfer shall not involve a
disposition for value, and (y) each  transferee agrees in writing to be bound by
the terms and conditions contained herein in the same manner as such terms and
conditions apply to the undersigned, (ii) transfers of the Lock-Up Shares
pursuant to a take-over bid for securities of the Company or any other
transaction, including, without limitation, a merger, consolidation or other
transaction, involving a change of control of the Company, (iii) transfers as
may be required by reason of the bankruptcy of Shareholder and (iv) transfers
required by the order of or the terms of any judgment, order, award and decree
issued by any court, tribunal or arbitrator.
 
2.   Ownership.  During the Period, Shareholder shall retain all rights of
ownership in the Lock-Up Shares, including, without limitation, voting rights
and the right to receive any dividends, if any, that may be declared in respect
thereof.
 
 
1

--------------------------------------------------------------------------------

 
 
3.   Company and Transfer Agent.  The Company is hereby authorized to disclose
the existence of this Agreement to its transfer agent.  The Company and its
transfer agent are hereby authorized by Shareholder to decline to make any
transfer of the Lock-Up Shares if such transfer would constitute a violation or
breach of this Agreement.
 
4.   Notices.  All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows: (i) if personally delivered, on the business
day of such delivery (as evidenced by the receipt of the personal delivery
service), (ii) if mailed certified or registered mail return receipt requested,
two (2) business days after being mailed, (iii) if delivered by overnight
courier (with all charges having been prepaid), on the business day of such
delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission, on the
business day of such delivery if sent by 6:00 p.m.  in the time zone of the
recipient, or if sent after that time, on the next succeeding business day (as
evidenced by the printed confirmation of delivery generated by the sending
party’s telecopier machine).  If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 4), or the
refusal to accept the same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender).  All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable.
 
If to the Company:
 
1370 Avenue of the Americas, Suite 902
New York, New York 10019
Attention: John Steel
Telephone: (858) 699-8313
Fax: (212) 245-4165
 
with copies (which copies shall not constitute notice) to:
 
Guzov Ofsink, LLC
900 Third Avenue, 5th Floor
New York, New York 10022
Attention:  Darren Ofsink
Tel. No.:  (212) 371-8008, ext. 102
Fax No.:  (212) 688-7273
 
If to Shareholder,
 
to the address set forth below their name on attached Exhibit B
 
or to such other address as any party may specify by notice given to the other
party in accordance with this Section 4.
 
 
2

--------------------------------------------------------------------------------

 
 
5.   Amendment.  This Agreement may not be modified, amended, altered or
supplemented, except by a written agreement executed by each of the parties
hereto.
 
6.   Entire Agreement.  This Agreement contains the entire understanding and
agreement of the parties relating to the subject matter hereof and supersedes
all prior and/or contemporaneous understandings and agreements of any kind and
nature (whether written or oral) among the parties with respect to such subject
matter, all of which are merged herein.
 
7.   Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed in that state, without regard to any of its principles of
conflicts of laws or other laws which would result in the application of the
laws of another jurisdiction.  This Agreement shall be construed and interpreted
without regard to any presumption against the party causing this Agreement to be
drafted.
 
8.   Waiver of Jury Trial.  EACH OF THE PARTIES HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.  EACH OF THE PARTIES UNCONDITIONALLY AND IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
LOCATED IN NEW YORK COUNTY AND THE FEDERAL DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND
EACH OF THE PARTIES HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY OBJECTION
TO VENUE IN NEW YORK COUNTY OR SUCH DISTRICT, AND AGREES THAT SERVICE OF ANY
SUMMONS, COMPLAINT, NOTICE OR OTHER PROCESS RELATING TO SUCH SUIT, ACTION OR
OTHER PROCEEDING MAY BE EFFECTED IN THE MANNER PROVIDED IN SECTION 4.
 
9.   Severability.  The parties agree that if any provision of this Agreement be
held to be invalid, illegal or unenforceable in any jurisdiction, that holding
shall be effective only to the extent of such invalidity, illegally or
unenforceability without invalidating or rendering illegal or unenforceable the
remaining provisions hereof, and any such invalidity, illegally or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  It is the intent of the
parties that this Agreement be fully enforced to the fullest extent permitted by
applicable law.
 
10.   Binding Effect; Assignment.  This Agreement and the rights and obligations
hereunder may not be assigned by any party hereto without the prior written
consent of the other parties hereby.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.
 
 
3

--------------------------------------------------------------------------------

 
 
11.   Headings.  The section headings contained in this Agreement (including,
without limitation, section headings and headings in the exhibits and schedules)
are inserted for reference purposes only and shall not affect in any way the
meaning, construction or interpretation of this Agreement.  Any reference to the
masculine, feminine, or neuter gender shall be a reference to such other gender
as is appropriate.  References to the singular shall include the plural and vice
versa.
 
12.   Counterparts.  This Agreement may be executed in two or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, and all of which, when taken
together, shall constitute one and the same document.  This Agreement shall
become effective when one or more counterparts, taken together, shall have been
executed and delivered by all of the parties.
 
13.   Specific Performance; Injunctive Relief.  The parties hereto acknowledge
that the Company will be irreparably harmed and that there will be no adequate
remedy at law for a violation of any of the covenants or agreements of the
Shareholder set forth herein. Therefore, it is agreed that, in addition to any
other remedies which may be available to the Company and the Investors upon such
violation, the Company shall have the right to enforce such covenants and
agreements by specific performance, injunctive relief or by any other means
available to it at law or in equity.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above herein.
 

  ONE E-COMMERCE CORPORATION            
By:
        Name        Title              [SHAREHOLDER]             By:        
Name:       Title:  

 
 
5